Citation Nr: 0706991	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-25 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to a rating in excess of 20 percent for 
diabetes mellitus (DM), type 2.

3.	Entitlement to a total rating based upon individual 
unemployability due to service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from May 1968 to 
October 1969, with prior service in the United States Army 
National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The issue of a total rating will be 
deferred pending development on the above issue.


FINDING OF FACT

The objective and competent medical evidence of record 
demonstrates that the veteran's service-connected type 2 
diabetes mellitus requires a need to take daily oral 
hypoglycemic medication and observe a restricted diet, 
without a need to take insulin or restrict activities, and 
without complications such as peripheral neuropathy of the 
lower extremities that would be compensable if separately 
evaluated.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for diabetes mellitus, type 2, are not met.  38 U.S.C.A. §§ 
1155, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 4.119, Diagnostic Code (DC) 7913 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d. 1328 (Fed. Cir. 2006), aff'd Mayfield v. 
Nicholson, No.02-1077 (U.S. Vet. App. Dec. 21, 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id. However, as the veteran's 
claim for an increased rating is being denied, no disability 
rating or effective date will be assigned and, as set forth 
below, there can be no possibility of prejudice to the 
veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claims. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of this claim.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In a June 2005 letter, the RO informed the appellant of its 
duty to assist him in substantiating him claims under the 
VCAA and the effect of this duty upon him claims.  Further, 
in the February 2004 rating action that denied an increased 
rating, appellant was instructed what the bases for the 
assigned rating was, and why a higher rating was not for 
assignment.  Thus he was put on notice of the information 
needed for a higher rating.  We therefore conclude that 
appropriate notice has been given in this case.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, including records obtained 
in conjunction with the veteran's receipt of Social Security 
Administration (SSA) disability benefits, and that neither he 
nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  Thus, the Board 
may proceed without prejudice to the appellant

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


II.	Factual Background

In a July 2002 rating decision, the RO granted service 
connection for diabetes mellitus, type 2, and awarded a 20 
percent disability evaluation, effective from July 2001.

VA and non-VA medical records, dated from July 1998 to 
February 2004, were associated with the claims file, in 
conjunction with the veteran's present claims.  Included are 
private treatment records from V.A., M.D., the veteran's 
internist.

An August 2001 signed statement from K.A.G., M.D., indicates 
results of a dilated fundoscopic examination showed no 
evidence of any diabetic retinopathy.

When seen in the VA outpatient clinic in September 2002, it 
was noted that the veteran came to the VA for medications but 
was treated by his internist, Dr. V.A.  On examination, 
mildly decreased vibratory sensation was noted in both feet.  
He did not want to see a podiatrist, and saw an 
ophthalmologist six months earlier.  Results of a visual 
examination of the feet were normal including normal presence 
of dorsalis pedis and posterior tibial pulses.  Sensation in 
his feet was abnormal.

In August 2003, the RO received the veteran's current claim 
for an increased rating for his service-connected DM, and for 
a TDIU.

A September 2003 VA outpatient record includes examination 
findings of decreased vibratory sense in the veteran's feet.  
The record also notes that a diabetic eye exam was performed 
in July 2003.  Results of a visual diabetic foot exam were 
normal.  Results of a monofilament examination of sensation 
in the feet were abnormal.

The veteran underwent VA examination in October 2003.  
According to the examination report, the veteran was last 
examined by VA in March 2002.  It was noted that his diabetes 
mellitus was managed conservatively with medication.  The 
veteran said that while he was taking his glucometer Glucose 
reading, it went up to as high as 180; he did not elicit any 
other complication or new development in his diabetes.  He 
denied any recent hospitalization and any episodes of coma of 
high sugar hypoglycemic episodes.  On current examination, 
the veteran weighed 161 pounds.  His blood pressure was 
122/60.  His heart rate had a regular rate and rhythm and he 
was in no acute distress.  His lungs were clear.  It was 
noted that results of an electrocardiogram (EKG) were normal.  
The examiner reviewed the results of laboratory tests from 
the end of 2002, and said that there appeared to be no 
changes (in the veteran's condition) since his VA examination 
in 2002.  The veteran had type 2 diabetes that was currently 
well controlled with oral medication.  There was no end organ 
damage, and his diabetes should not preclude him from any 
kind of gainful employment.

In November 2003, Dr. V.A. examined the veteran for 
complaints of profound fatigue, lethargy, and lack of 
endurance.  It was noted that the veteran had multiple risk 
factors for premature coronary artery disease, including 
hypertension, diabetes, dyslipidemia, and tobacco abuse.  
Further tests were recommended.  Diagnoses included 
hypertension, hypercholesterolemia, diabetes mellitus, and 
general anxiety disorder and depression.

Results of a cardiac stress test performed in December 2003 
were essentially normal.  An echocardiogram performed at that 
time showed borderline left ventricle hypertrophy with normal 
biventricular function.

When seen by Dr. V.A. in December 2003, Glucophage 500 
milligrams (mg.) was added to the veteran's drug regimen.  
When examined at that time, the veteran was alert and 
oriented.  

A January 2004 VA psychological examination report indicates 
that the veteran was 58 years old and had 7 years of public 
school education, leaving when he was 16 years old.  He said 
he owned his own auto repair business for 20 years and 
stopped a year ago because he could not easily get under the 
cars.  He currently worked part-time for his son as a 
delivery person.

In February 2004, the veteran was examined by Dr. V.A.  The 
veteran's wife was concerned about his cognitive changes, 
fatigue, lethargy, inability to concentrate, and memory loss.  
On examination, pulses were 3-4+ bilaterally in upper and 
lower extremities with no bruits.  He was neurologically 
intact.  The impression included memory loss, cognitive 
changes, fatigue, lethargy, and the veteran was referred for 
a Memory Clinic evaluation with Dr. S.S.  General anxiety 
disorder, depression with insomnia, hypertension, 
hypercholesterolemia, and diabetes mellitus were also noted.  
The veteran's Amaryl was increased and dietary modifications 
and exercise were encouraged

According to a February 2004 record received from the SSA, 
the veteran was found totally disabled and eligible for 
disability benefits from December 2003.  He was considered 
unable to work due to chronic ischemic heart disease with or 
without angina and, secondarily, to anxiety-related 
disorders.

In July 2005, the veteran, who was 60 years old, underwent VA 
examination.  According to the examination report, the 
veteran retired in January 2005 from work as a mechanic.  He 
said he retired on disability due to fatigue.  He believed 
his diabetes mellitus worsened because his blood sugars went 
up and down and he felt sluggish and had less energy and 
stamina.  It was noted he stopped working in January "2004" 
due fatigue.  He took the same medications as when previously 
examined by VA.  He denied any episodes of ketoacidosis or 
hypoglycemic reactions.  He did not require any 
hospitalizations for diabetes.  He was on a diabetic diet and 
said he lost 12 pounds in the past year.  He had a history of 
hypertension since he was diagnosed with diabetes that he 
said was controlled with medication.  He denied any history 
of TIA (transient ischemic attack), stroke, or of carotid or 
peripheral vascular disease.  He denied any history of 
coronary artery disease or myocardial infarction.  He denied 
any history of congestive heart failure, diabetic 
retinopathy, or ay eye symptoms.  He reported pin in his 
toes, feet, and knees and said he was diagnosed with 
arthritis.  He denied any numbness, tingling, or burning 
symptoms in his hands or feet.  He denied any anal pruritus, 
or history of bowel or bladder functional impairment.  The 
veteran reported a generalized loss of strength.  He visited 
his diabetic provider every three months.  

It was noted that the veteran was independent in his 
activities of daily living.  He drove and walked once a week 
for approximately 10 minutes.  He said that was limited due 
to foot and knee pain, for which he took Aspirin and anti-
inflammatory medication.  He stopped and rested and the pain 
resolved.  His prescribed medications included Glucophage 
850mg. twice daily, Amaryl, and Zestril.  

On examination, it was noted that the veteran was ambulatory, 
neatly dressed, and had coherent conversation.  He was alert 
and oriented and did not appear in acute distress.  He was in 
a good state of nutrition, was 5 feet 4 inches tall, and 
weighed 158 pounds.  His blood pressure was 142/78.  His skin 
was intact without ulcerations or lesions.  Pupils were 
equal, round, and reactive to light and there were no gross 
fundoscopic abnormalities.  There were no carotid bruits 
noted and his heart rate and rhythm were regular.  No gross 
focal deficits were found on neurological examination.  
Examination of the veteran's feet showed they were lukewarm, 
with skin intact and without ulcerations.  Upper and lower 
extremity sensation to monofilament and vibration testing was 
present.  The examiner reviewed laboratory and clinical test 
results and diagnosed diabetes mellitus, unchanged from 
previous examination, and hypertension, unrelated to diabetes 
with no evidence of renal disease.  

The VA examiner commented that there was no evidence of 
diabetes-related micro-vascular, macro-vascular, or 
nonvascular complications.  In the examiner's opinion, as to 
unemployability due to the service-connected DM, there was no 
objective evidence that precluded the veteran from sedentary 
or physical employment.  It was noted that the veteran's 
current medical disability appeared to be related to pain and 
fatigue, that prevented him from working as a mechanic but 
there was no objective evidence of diabetes mellitus as the 
cause.

III.	Legal Analysis

        Increased Rating for Diabetes 
Mellitus, Type 2

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4 (2006), represent the average impairment of earning 
capacity resulting from disability.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation is assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2006); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping, and the appellant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban v. Brown, 6 Vet. App. at 262.

The veteran's service-connected type 2 diabetes mellitus is 
currently evaluated as 20 percent disabling under DC 7913.  
Pursuant to 38 C.F.R. § 4.119, DC 7913, a 20 percent rating 
may be assigned for diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  A 40 percent rating may be assigned for diabetes 
requiring insulin, restricted diet, and regulation of 
activities. Id.

Further, a 60 percent rating may be assigned for diabetes 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Id.  A 100 percent evaluation may be assigned for 
diabetes requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  NOTE (1): Evaluate 
compensable complications of diabetes separately unless they 
are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under diagnostic code.  38 C.F.R. § 
4.119, DC 7913.

In order for a higher 40 percent rating to be warranted, the 
evidence would have to establish that the veteran's service-
connected diabetes mellitus, type 2, requires insulin, 
restricted diet, and regulation of activities.  Although the 
record reflects that the veteran is required to take daily 
oral hypoglycemic medication and is on a restricted diet, his 
daily activities are not limited as a result of his diabetes 
mellitus nor does he require insulin.  In summary, a 40 
percent rating is not deemed warranted under DC 7913, as the 
higher rating is not more nearly approximated.

Likewise, a higher 60 percent evaluation is not warranted.  
There is no objective medical evidence of episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalizations and he does not require visits twice a month 
to a diabetic care provider.

Nor does the medical evidence include any diabetic 
complications, e.g., a diagnosis of peripheral neuropathy of 
either the lower or upper extremities, of such severity as to 
warrant a separate compensable evaluation.

While the VA outpatient records dated in September 2002 and 
September 2003, describe some abnormal findings of 
monofilament examination of sensation of the veteran's feet, 
in February 2004, Dr. V.A. reported 3-4+ pulses in the upper 
and lower extremities with no bruits and that the veteran was 
neurologically intact.

Such diabetic complications would warrant only a 
noncompensable evaluation, and the rating schedule provides 
that the noncompensable complications of the service-
connected DM were considered to be part of the diabetic 
process evaluated under the rating criteria of DC 7913.  See 
e.g., 38 C.F.R. §§ 4.123, 4.124, DCs 8513, 8520-8525 (2006).  
The Board finds the few complications associated with 
veteran's service-connected DM are noncompensable and do not 
warrant separate evaluations.

For example, the February 2004 office record from Dr. V.A. 
indicates pulses were 3-4+ in both upper and lower 
extremities with no bruits; with full range of motion and no 
edema and the veteran was neurologically intact.  The July 
2005 VA examination of the veteran's extremities showed 
normal strength and range of motion.  The veteran's feet were 
lukewarm and had no skin problems.  Upper and lower extremity 
sensation to monofilament and vibration testing was present.  
There is no evidence of mild incomplete paralysis of the 
tibial (DCs 8524, 8525) or common peroneal nerves (DC 8521-
8523), or mild incomplete paralysis of the sciatic nerve (DC 
8520).  As such, the veteran does not meet the criteria for 
separate compensable ratings for peripheral neuropathy of the 
upper and lower extremities.

As well there is no clinical evidence of diabetic retinopathy 
or a skin disorder to warrant a separate rating.

The Board acknowledges the veteran's complaints of fatigue 
and bilateral leg pain and foot pain.  However, in July 2005, 
he told the VA examiner that such knee and foot pain was 
attributed to arthritis.  

Based upon the record before the Board, there is no objective 
evidence of any need for the veteran to take insulin and 
restrict his activities.  Moreover, the diabetes disorder has 
not caused other disabilities such as peripheral neuropathy 
that hinders the veteran's range of motion or ability to 
perform such tasks as walking or standing more than slightly.  
Thus, his complaints of pain in his extremities can justify 
no more than the currently assigned initial rating of 20 
percent for type 2 diabetes mellitus.  38 C.F.R. § 4.119, DC 
7513.  Such a finding corresponds to the currently assigned 
20 percent evaluation.

Thus, the competent and objective medical evidence 
preponderates against a finding that a rating in excess of 20 
percent is warranted for the service-connected diabetes 
mellitus, type 2.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt. 
38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 20 percent for diabetes mellitus, type 
2, is denied.


REMAND

The veteran also seeks service connection for PTSD.  Service 
connection for PTSD currently requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2006).

The veteran's service records (DA 20) reflect that he served 
in the Republic of Vietnam from October 1968 to October 1969.  
His awards and citations do not indicate involvement in 
combat.  The veteran's service records show that he was 
assigned to the 107th Sig. Co. and worked as a power plant 
operations mechanic.  The records also indicate he 
participated in the "9th campaign" of the Vietnam 
Counteroffensive Phase V.

A February 2003 VA outpatient clinic record indicates that 
the veteran said he witnessed civilians killed by Vietnamese 
enemy soldiers.  In January 2004, the veteran told a VA 
examiner that, while in Vietnam, he was located near Long 
Binh, and that the base camp was hit with mortars nightly.  
He also said he was not involved in direct combat.  In a May 
2004 written statement, the veteran reported that his 
stressful events in service included exposure to rocket and 
mortar attacks while serving as a bunker guard while in 
Vietnam from 1968 to 1969, during the "Tet Offensive."  He 
indicated that, on one occasion, his bunker was attacked and 
he requested permission to return fire but did not, after 
which his nightmares started.  One (apparently different) 
night, he said he sustained a leg injury when a mortar attack 
occurred while he was sleeping, and he ran to the bunker, 
injuring his leg on a metal tent pole.  Service medical 
records indicate that, in February 1969, the veteran was 
treated for a right leg abrasion.  It is noted that the "Tet 
offensive" most famous in Vietnam is the one in 1968, and 
the appellant was not in Vietnam at that time.

There is no indication that the RO has considered the 
veteran's alleged stressor of having come under hostile fire 
in service, in light of Pentecost v. Principi, 16 Vet. App. 
124 (2001), or any indication that an attempt has been made 
to verify his report of exposure rocket and mortar fire, 
through the U.S. Army and Joint Services Records Research 
Center (JSRRC).  The Board believes this should be done at 
least for the period of January and February 1969, when the 
leg abrasion is noted.

The next question presented is whether such a stressor is 
clinically considered to be of sufficient severity to warrant 
a valid diagnosis of PTSD.  The descriptive definition of a 
stressor in the American Psychiatric Associations Diagnostic 
and Statistical Manual for Mental Disorders, 4th ed. (1994) 
(DSM-IV) provides that a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror.

There appears to be some confusion regarding the veteran's 
diagnosed psychiatric disorder.  According to VA outpatient 
records, dated from February 2003 to January 2004, 
psychiatrists diagnosed the veteran with chronic PTSD, and 
noted his complaints of nightmares, flashbacks, intrusive 
memories, and increased startle response.  However, in 
January 2004, a VA examiner, diagnosed an anxiety disorder, 
not otherwise specified and, in February 2004, Dr. V.A. noted 
general anxiety disorder and depression with insomnia.

Here, the record does not indicate that a PTSD diagnosis has 
been made or considered pursuant to DSM-IV on the basis of a 
verified history of the veteran's in-service stressors.  See 
e.g., West v. Brown, 7 Vet. App. 70, 77-78 (1994).  As a 
result, the Board is of the opinion that the veteran should 
be afforded a VA examination to determine the etiology of any 
psychiatric disorder found to be present.

As noted consideration of the TDIU claim is deferred pending 
a decision on whether or not there is additional service 
connected disability to be considered in that decision.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the appellant 
appropriate notice under 
38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2005), that includes 
an explanation as to the 
information or evidence needed to 
establish an effective date and 
disability rating for the service 
connection claim on appeal, as 
outlined by the court in Dingess 
v. Nicholson, 19 Vet. App. 473 
(2006).

2.	The RO should attempt to 
corroborate the veteran's alleged 
stressful events in service to 
include a request to the JSRRC 
apparently in January and 
February 1969.  The RO should 
provide JSRRC with all pertinent 
information, to include copies of 
personnel records, units of 
assignment, and stressor 
statements from the veteran.  The 
RO should specifically request 
the JSRRC to verify whether the 
107th Signal Company was the 
subject of sniper and mortar 
attacks for the period from 
October 1968 to October 1969, (if 
such information can be 
determined) and whether records 
indicate that its base camp near 
Long Binh was regularly attacked, 
including during January and 
February 1969.  If these alleged 
stressors cannot be verified, 
that should be stated.  Unit 
histories should be provided if 
available.  It is noted that the 
veteran has not been particularly 
helpful in supplying dates.  If 
records for the entire year 
period from October 1968 to 1969 
can not be efficiently obtained, 
certification of that should be 
made and considered a sufficient 
search in the absence of specific 
information from the veteran.  It 
is considered that the 2 month 
period in early 1969 should be 
susceptible to a search.

3.	All VA medical records regarding 
the veteran's treatment for the 
period from January 2004 to the 
present should be obtained.  
Medical records regarding the 
veteran's treatment by Dr. V.A., 
for the period from February 2004 
to the present, should be 
requested.  To the extent 
appellant's assistance in 
obtaining records is needed, it 
should be requested.  If records 
are unavailable, that should be 
documented in the claims folder.

4.	After the above has been 
accomplished, then the RO should 
make arrangements for the veteran 
to be examined by a VA 
psychiatrist experienced in 
evaluating post-traumatic stress 
disorders to determine the 
diagnoses of any psychiatric 
disorder(s) that are present.

a.	The examiner should elicit 
as much detail as possible 
from the veteran as to such 
claimed stressors, e.g., 
locations, dates, and 
identities of individuals 
involved.  Then, pending 
verification of the 
veteran's exposure thereto, 
the examiner should consider 
the veteran's alleged in-
service stressors for the 
purpose of determining 
whether such stressors were 
severe enough to have caused 
the current psychiatric 
symptoms, and whether the 
diagnostic criteria to 
support the diagnosis of 
PTSD have been satisfied by 
the in-service stressors.  
The diagnosis should conform 
to the psychiatric 
nomenclature and diagnostic 
criteria contained in DSM-
IV.

b.	If the veteran is found to 
have PTSD, the examiner is 
requested to identify the 
diagnostic criteria, 
including the specific 
stressor(s) supporting the 
diagnosis.

c.	If the veteran is found to 
have a psychiatric diagnosis 
other than PTSD, the 
examiner is requested to 
render an opinion as to 
whether it is at least as 
likely as not (i.e., at 
least a 50-50 probability) 
that any such diagnosed 
psychiatric disorder was 
caused by military service, 
or the veteran's service-
connected diabetes mellitus, 
type 2, or whether such an 
etiology or relationship is 
unlikely (i.e., less than a 
50-50 probability).  The 
examiner is particularly 
requested to reconcile the 
veteran's other psychiatric 
diagnoses, e.g., anxiety 
disorder (noted by the VA 
examiner in January 2004), 
chronic PTSD (noted in the 
February 2003 to January 
2004 VA outpatient medical 
records), and general 
anxiety disorder and 
depression with insomnia 
(noted by Dr. V.A. in a 
February 3, 2004 office 
record).

d.	A complete rationale should 
be given for all opinions 
and conclusions expressed.  
The claims file must be made 
available to the examiner 
for review in conjunction 
with the examination, for a 
proper understanding of the 
veteran's medical history.  
The examination report is to 
reflect whether such a 
review of the claims file 
was made.

NOTE: The term "at least 
as likely as not" does 
not mean merely within 
the realm of medical 
possibility, but rather 
that the weight of 
medical evidence both 
for and against a 
conclusion is so evenly 
divided that it is as 
medically sound to find 
in favor of causation as 
it is to find against 
it.

5.  Thereafter, the RO should 
readjudicate the appellant's 
claims for entitlement to 
service connection for PTSD 
and TDIU. If the benefits 
sought on appeal remain 
denied, the appellant should 
be provided with a 
supplemental statement of the 
case (SSOC).  The SSOC should 
contain notice of all 
relevant actions taken on the 
claim, to include a summary 
of the evidence and 
applicable law and 
regulations considered 
pertinent to the issue 
currently on appeal since the 
September 2005 SSOC.  An 
appropriate period of time 
should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of his case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


